MEMORANDUM **
Charles Lightner appeals the district court’s grant of summary judgment to Prospect Enterprises, Inc., d/b/a American Fish and Seafood Company, on his tortious discharge claim. We affirm.
Lightner undisputedly failed to report the allegedly fraudulent conduct at issue to the appropriate authorities, as required under Nevada law. See Allum v. Valley *180Bank of Nevada, 114 Nev. 1313, 970 P.2d 1062, 1064 & n. 2 (1998); Wiltsie v. Baby Grand Corp., 105 Nev. 291, 774 P.2d 432, 433 (1989) (per curiam). Therefore, he did not make out a prima facie claim for' tortious discharge, and summary judgment was appropriately granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.